SUMMARY ORDER
Xing Cai Lian petitions for review of the BIA’s March 2004 decision denying a motion to reconsider its January 2004 order affirming the decision of an immigration judge (“IJ”) denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
This Court reviews the BIA’s denial of a motion to reopen or reconsider for abuse of discretion. See Kaur v. BIA 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d Cir.2004) (citing Brice v. United States Dep’t of Justice, 806 F.2d 415, 419 (2d Cir.1986)). Lian’s motion to reconsider argued that the IJ and BIA erred in denying his claims for relief because he testified credibly before the IJ. Because the BIA had already rejected these arguments on direct appeal, it did not abuse its discretion *118in denying the motion. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).